Citation Nr: 0422403	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-19 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from April 1943 to October 
1945.  He died in August 2001.  

This matter comes before the Board of Veteran' Appeals 
(Board) on appeal from a March 2002 rating determination of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  The veteran died in August 2001.

2.  The death certificate listed the immediate cause of death 
as cardiopulmonary arrest due to or as a likely consequence 
of pulmonary embolism due to or as a likely consequence of 
myocardial infarction. 

3.  At the time of the veteran's death, service connection 
was in effect for residuals of removal of a hemangioma from 
the right neck, rated as 20 percent disabling.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause death or contribute substantially or materially to 
cause death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The new law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Hereinafter known collectively as 
VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The Board concludes the discussions in the March 
2002, August 2002, and May 2003 rating determinations and the 
May 2003 SOC informed the appellant of the information and 
evidence needed to substantiate this claim.  In an October 
2003 letter, the RO informed the appellant of the VCAA.  It 
specifically notified the appellant of any additional 
information she needed to send, where she should send it to, 
where to contact VA, what was the status of her claim and how 
she could help, what the evidence had to show, and how VA 
would help her obtain the evidence. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and she was asked to assist in 
obtaining the evidence.  Moreover, the appellant in a 
December 2003 statement in support of claim, indicated that 
she had no further information to submit.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (Vet. 
App., June 24, 2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board finds that the appellant was fully notified of the 
need to give to VA any evidence pertaining to her claim.  In 
addition to the October 2003 letter, the appellant was also 
notified of the VCAA laws and regulations as part of the May 
2003 SOC.  Moreover, in her December 2003 statement in 
support of claim, the appellant indicated that she had no 
further information or evidence to submit.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2003).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

If the disorder is cardiovascular disease, to include 
hypertension, service connection may be granted if manifested 
to a compensable degree within the presumptive time period.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312 (2003).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (2003).

The death certificate shows that the veteran died in August 
2001.  According to the death certificate the immediate cause 
of death was cardiopulmonary arrest due to or as a likely 
consequence of pulmonary embolism due to or as a likely 
consequence of myocardial infarction.

A review of the veteran's service medical records reveals 
that he was hospitalized in January 1944 with complaints of 
left side chest pain.  Following testing, it was determined 
that there was no organic cause of the chest pain.  A 
diagnosis of psychoneurosis, mixed type, was rendered.  

In February 1944, the veteran was hospitalized to determine 
the presence of paroxysmal tachycardia.  Following testing, 
it was determined that tachycardia was not present.  

In July 1944, the veteran was noted to have a small benign 
hemangioma on the right side of his neck.  In January 1945, 
the hemangioma was removed.  

At the time of the veteran's October 1945 service separation 
examination, normal findings were reported for the 
cardiovascular system.  There were no findings of varicose 
veins.  The veteran's blood pressure was noted to be 118/74.  

At the time of a May 1973 VA examination, the veteran 
reported having had a hemangioma removed from his neck.  He 
noted having tenderness in the neck since that time and a 
distention of the veins above this.  At the time of the 
examination, it was noted to be quite pronounced and blocked 
up, more like a varicose vein where the venous return blocks 
off and stands out in the vessels of his neck, an area about 
4.5 inches long extending up the right side of the neck.  The 
examiner stated that apparently the scar tissue had blocked 
more venous return and it had worked its way around the 
venous return.  The examiner indicated that it was almost 
hemangiomatous, with dilated veins of considerable size.  The 
examiner noted poor venous return now, and in its effort to 
go back it dilated and stayed tender all the time.  

Cardiovascular examination revealed no murmurs or enlargement 
of the heart.  The cardiac system was normal.  The veteran's 
blood pressure was 144/100 when sitting and 142/96 in the 
recumbent position.  

It was the examiner's impression that the veteran had a 
postoperative hemangioma in the right side of his neck years 
ago with a current block of venous flow where the return 
venous flow from the veins of the scalp had difficulty 
getting through.  This made a tender mass , actually more 
like a varicose veins mass about 4 inches long and 2.5-3 
inches wide blocking off the old scar in his neck.  The 
examiner stated that it might get progressively worse but the 
venous blood had to have a place to come back to.  The 
examiner noted that the veteran had very acute tenderness in 
his neck and in the skin area of that region.  He had an 
essentially normal physical examination otherwise.  

In support of her claim, the appellant submitted a March 2002 
letter from K. H., D.O., which indicated that the veteran did 
have varicose veins, which resulted in DVT, which could have 
resulted in his death from the following:  cardiopulmonary 
arrest, pulmonary embolism, and myocardial infarction.  

Service connection is not warranted for the cause of the 
veteran's death.  The service medical records are devoid of 
any findings of heart, cardiovascular, or pulmonary problems 
in service.  At the time of the veteran's October 1945 
service separation examination, normal findings were reported 
for the heart, lungs, and chest.  His blood pressure was 
noted to be 118/74.

There were also no complaints or findings of heart, 
cardiovascular, or pulmonary problems in the years 
immediately following service.  The Board does note that the 
veteran was found to have elevated blood pressure readings at 
the time of his May 1973 VA examination, but it was many 
years after service.  Cardiovascular examination performed at 
that time did not reveal an enlarged heart or any murmurs.  

The Board notes that the appellant has stated that it is her 
belief that the veteran's death resulted from complications 
from varicose veins.  She has indicated that it is her belief 
that the veteran's varicose veins, which she claims are 
service-connected, were a significant contributing factor to 
his death.  In support of her claim, the appellant submitted 
a March 2002 letter from her private physician, which 
indicated that the veteran did have varicose veins, which 
resulted in DVT, which could have resulted in his death of 
the following:  cardiopulmonary arrest, pulmonary embolism, 
and myocardial infarction.

The Board notes that the veteran is not service-connected for 
varicose veins.  There were no findings of varicose veins 
during the veteran's period of service.  Moreover, at the 
time of the veteran's October 1945 service separation 
examination, the examiner specifically indicated that the 
veteran did not have varicose veins.  

The Board does note that the veteran was service-connected 
for residuals of a removal of a hemangioma from the right 
neck..  The rating code which the veteran was rated under for 
his hemangioma residuals was that used for rating varicose 
veins, as it was rated by analogy due to there being no 
specific code for hemangiomas or their residuals upon 
removal.  Service connection was not in effect for varicose 
veins nor has there been any competent medical evidence 
submitted relating the veteran's varicose veins to this 
period of service.  

Thus, Dr. K's opinion that the veteran had varicose veins 
which could have led to the factors which caused his death 
provides no basis for the grant of service connection for the 
cause of the veteran's death. 

The only evidence contained in the claims file which supports 
the appellant's contention that the veteran's cause of death 
resulted from varicose veins which started in service are her 
own contentions, which were made in various written 
correspondences.  The Board does not doubt the sincerity of 
the appellant's belief in this claimed causal connection.  
However, as the appellant has not been shown to be a medical 
expert, she is not qualified to express an opinion regarding 
any medical causation which led to the veteran's death.  As 
it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the appellant's lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The current record fails to demonstrate any basis to link the 
veteran's death with his period of service.  There is no 
allegation that any competent evidence exists that 
demonstrates a connection to service.  

Accordingly, in this case, for reasons cited above, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



